DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Sanjesh Sharma on 6/02/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 4, line 17 “a distal surface of the lens” has been changed to -- the distal surface of the lens--. 
In claim 6, line 4 “a distal surface of the lens” has been changed to -- the distal surface of the lens--. 
In claim 18, line 22 “a distal surface of the lens” has been changed to -- the distal surface of the lens--. 
In claim 23, lines 4-5 “a distal surface of the lens” has been changed to -- the distal surface of the lens--. 
Allowable Subject Matter
Claims 4-9, 11, 12, and 18-25 (renumbered as claims 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
In renumbered claims 4 and 18, applicant claims a full depth ophthalmic surgical device comprising a femtosecond laser, an imaging assembly, a scanning assembly, an objective lens assembly, and a patient interface with a lens. The scanning assembly includes a Z-scanner and an XY scanner that includes a scanning mirror. The objective lens assembly and the lens of the patient interface are positioned relative to the at least one scanning mirror to form an image of the at least one scanning mirror at a location 0 to 10 mm from the distal surface of the lens of the patient interface.
The closes prior art (US 2016/0093063 A1) teaches a similar full depth ophthalmic surgical system that includes a femtosecond laser, an imaging assembly, a scanning assembly including an XY and Z scanner, a patient interface including a lens. However, the cited reference fail to individually disclose, or suggest when combined, the objective lens assembly and the lens of the patient interface are positioned relative to the at least one scanning mirror to form an image of the at least one scanning mirror at a location 0 to 10 mm from the distal surface of the lens of the patient interface.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the objective lens assembly and the lens of the patient interface are positioned relative to the at least one scanning mirror to form an image of the at least one scanning mirror at a location 0 to 10 mm from the distal surface of the lens of the patient interface in combination with the recited structural limitations of the claimed invention.
Furthermore, applicant’s arguments pertaining to the Yu reference applied in the most recent final office action are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swinger et al. (US 2008/0269731 A1) relates to a method/apparatus for ablating the eye using relay optics (see fig. 5).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JONATHAN T KUO/Primary Examiner, Art Unit 3792